April 6, 2017 BNY MELLON FUNDS TRUST  BNY Mellon Income Stock Fund Supplement to Current Prospectus Effective April 10, 2017, the following information supplements and supersedes and replaces any contrary information contained in the section of the fund  s Class A, Class C, Class I and Class Y shares Prospectus entitled  Shareholder Guide  Choosing a Share Class  Sales Charge Reductions and Waivers  and CDSC Waivers : Choosing a Share Class The fund is designed primarily for people who are investing through third party intermediaries that have entered into selling agreements with the fund
